DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 14 May 2020.  In view of this communication, claims 1-11 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vibration Generating Device with Multiple Vibrating Bodies.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wauke (JP 2016-096677 A), hereinafter referred to as “Wauke”, in view of Wang et al. (US 2017/0012518 A1), hereinafter referred to as “Wang”.
Regarding claim 1, Wauke discloses a vibration generating device [1] (fig. 1-8; ¶ 0028) comprising: 
a housing [10] (fig. 1-2; ¶ 0028-0029); 
a first vibrating body [20] received inside the housing [10] so as to be arranged in a first direction [x] (fig. 3-4; ¶ 0030); 

    PNG
    media_image1.png
    461
    844
    media_image1.png
    Greyscale

an elastic support portion [40] supporting the first vibrating body [20] so as to vibrate along the first direction [x] and a second direction [z] intersecting the first direction [x] (fig. 7-8; ¶ 0025-0026, 0037); and 
a magnetic drive portion [50] including a first magnetic generating unit [60] provided in the first vibrating body [20] and a second magnetic generating unit [70] provided in the housing [10] (fig. 2; ¶ 0038-0040), the magnetic drive portion [50] being configured to drive the first vibrating body [20] along the first direction [x] and the second direction [z] using magnetic force (fig. 7-8; ¶ 0041, 0045-0046), 

    PNG
    media_image2.png
    628
    855
    media_image2.png
    Greyscale

wherein the elastic support portion [40] includes a first elastic body [40a] coupling the first vibrating body [20] to the housing [10] so that the first vibrating body [20] is movable in the first direction [x] and the second direction [z] (fig. 2-4; ¶ 0037), and
a third elastic body [40b] coupling the [first] vibrating body [20] to the housing [10] so that the [first] vibrating body [20] is movable in the first direction [x] and the second direction [z] (fig. 2-4; ¶ 0037).

    PNG
    media_image3.png
    374
    587
    media_image3.png
    Greyscale

Wauke does not disclose a second vibrating body, or a second elastic body coupling the first vibrating body [20] to the second vibrating body, and a third elastic body coupling the second vibrating body to the housing [10] so that the second vibrating body is movable in the first direction [x] and the second direction [z].  The difference between the disclosure of Wauke and the claimed invention amounts to the presence of the second vibrating body, a mere duplication of the first vibrating body and elastic bodies.
Wang discloses a vibration generating device comprising a first vibrating body [31’] and a second vibrating body [32’]; a first elastic body [e1] coupling the first vibrating body [31’] to a housing [11], a second elastic body [e2] coupling the first vibrating body [31’] to the second vibrating body [32’], and a third elastic body [e3] coupling the second vibrating body [32’] to the housing [11] (fig. 1, 4-5; ¶ 0015-0016, 0023-0024).
 
    PNG
    media_image4.png
    229
    488
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the vibration generating device of Wauke having a second vibrating body in line with the first vibrating body as taught Wang, in order to create vibrations at multiple resonant frequencies (¶ 0029 of Wang), thereby meeting more diverse vibration requirements such as providing both vibrating and haptic feedback.
Regarding claim 2, Wauke, in view of Wang, discloses the vibration generating device according to claim 1, as stated above, wherein each of the first elastic body [40a] (fig. 2-4 of Wauke), the second elastic body [e2] (fig. 4 of Wang), and the third elastic body [40b] is a leaf spring having a folded structure (fig. 2-4; ¶ 0032 of Wauke; Wauke teaches the folded structure as claimed, and when duplicating the vibrating structures Wang teaches, ¶ 0016, that the elastic bodies could be “U-shaped elastic members, the spiral springs or any other kind of elastic members”).
Regarding claim 3, Wauke, in view of Wang, discloses the vibration generating device according to claim 2, as stated above, wherein each of the first elastic body [40a] (fig. 2-4 of Wauke), the second elastic body [e2] (fig. 4 of Wang), and the third elastic body [40b] has an opening [42a] in a flat surface portion constituting the leaf spring (fig. 4; ¶ 0033 of Wauke).
Regarding claim 4, Wauke, in view of Wang, discloses the vibration generating device according to claim 3, as stated above, wherein the openings [42a] of the first elastic body [40a] (fig. 2-4 of Wauke), the second elastic body [e2] (fig. 4 of Wang), and the third elastic body [40b] make elastic coefficients mutually different (¶ 0036, 0048, 0058).
Regarding claim 5, Wauke, in view of Wang, discloses the vibration generating device according to claim 4, as stated above, except that the combination does not explicitly disclose that the elastic coefficient of the first elastic body [40a] (fig. 2-4 of Wauke) is higher than elastic coefficient of the second elastic body [e2] (fig. 4 of Wang), and wherein the elastic coefficient of the second elastic body [e2] (fig. 4 of Wang) is higher than the elastic coefficient of the third elastic body [40b] (fig. 2-4 of Wauke).
Wauke does disclose that the elastic bodies [40a/40b] have different elastic coefficients and that said coefficients are result effective variables affecting the natural frequencies of vibration (¶ 0036, 0048, 0058).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form each elastic body with a higher elastic coefficient than the subsequent elastic body, because Wauke teaches that optimizing the natural frequencies of vibration can be used to stabilize the vibrating operation (¶ 0058); and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Wauke, in view of Wang, discloses the vibration generating device according to claim 2, as stated above, wherein the elastic support portion [40] includes the first elastic body [40a] (fig. 2-4 of Wauke), the second elastic body [e2] (fig. 4 of Wang), and the third elastic body [40b] (fig. 2-4 of Wauke), and is integrally formed from a sheet of metal plate (fig. 2-4; ¶ 0031 of Wauke).
Regarding claim 7, Wauke, in view of Wang, discloses the vibration generating device according to claim 1, as stated above, wherein Wauke further discloses that the first magnetic generating unit [60] is one of a coil and a magnet, and the second magnetic generating unit [70] is the other one of the coil and the magnet (fig. 2; ¶ 0038-0040).
Regarding claim 8, Wauke, in view of Wang, discloses the vibration generating device according to claim 1, as stated above, wherein Wang further discloses that the first vibrating body [31’] and the second vibrating body [32’] have substantially a same mass (fig. 4-5; ¶ 0018).
Wang also discloses that the masses of the vibrating bodies are result effective variables used in determining the vibration frequencies of the bodies (¶ 0027-0029).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the vibrating bodies of Wauke having the same mass as one another as taught by Wang, in order to change the vibration frequency thereby providing both vibrating and haptic feedback and improving the user experience (¶ 0029 of Wang); and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Wauke discloses a vibration generating device [1] (fig. 1-8; ¶ 0028) comprising: 
a housing [10] (fig. 1-2; ¶ 0028-0029); 
a first vibrating body [20] received inside the housing [10] so as to be arranged in a first direction [x] (fig. 3-4; ¶ 0030); 

    PNG
    media_image1.png
    461
    844
    media_image1.png
    Greyscale

an elastic support portion [40] supporting the first vibrating body [20] so as to vibrate along the first direction [x] and a second direction [z] intersecting the first direction [x] (fig. 7-8; ¶ 0025-0026, 0037); and 
a magnetic drive portion [50] including a first magnetic generating unit [60] provided in the first vibrating body [20] and a second magnetic generating unit [70] provided in the housing [10] (fig. 2; ¶ 0038-0040), the magnetic drive portion [50] being configured to drive the first vibrating body [20] along the first direction [x] and the second direction [z] using magnetic force (fig. 7-8; ¶ 0041, 0045-0046), 

    PNG
    media_image2.png
    628
    855
    media_image2.png
    Greyscale

wherein the elastic support portion [40] includes a vibration unit configured by including the first vibrating body [20] (fig. 2-5; the vibrating body is inserted into the elastic support to form a vibration unit) and the elastic support portion [40] has a plurality of resonant frequencies for each of the first direction [x] and the second direction [z] (¶ 0037, 0048).

    PNG
    media_image3.png
    374
    587
    media_image3.png
    Greyscale

Wauke does not disclose a second vibrating body, or a second elastic body coupling the first vibrating body [20] to the second vibrating body, and a third elastic body coupling the second vibrating body to the housing [10] so that the second vibrating body is movable in the first direction [x] and the second direction [z].  The difference between the disclosure of Wauke and the claimed invention amounts to the presence of the second vibrating body, a mere duplication of the first vibrating body and elastic bodies.
Wang discloses a vibration generating device comprising a first vibrating body [31’] and a second vibrating body [32’]; a first elastic body [e1] coupling the first vibrating body [31’] to a housing [11], a second elastic body [e2] coupling the first vibrating body [31’] to the second vibrating body [32’], and a third elastic body [e3] coupling the second vibrating body [32’] to the housing [11] (fig. 1, 4-5; ¶ 0015-0016, 0023-0024).
 
    PNG
    media_image4.png
    229
    488
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the vibration generating device of Wauke having a second vibrating body in line with the first vibrating body as taught Wang, in order to create vibrations at multiple resonant frequencies (¶ 0029 of Wang), thereby meeting more diverse vibration requirements such as providing both vibrating and haptic feedback.
Regarding claim 11, Wauke, in view of Wang, discloses the vibration generating device according to claim 10, as stated above, wherein the vibration unit has a first resonant frequency at which the first vibrating body [20] and the second vibrating body [31’] vibrate in the first direction to substantially a same degree from each other (Wauke discloses the vibration unit vibrating at a first natural frequency in the x-direction; ¶ 0037), 
a second resonant frequency at which the first vibrating body [20] and the second vibrating body [31’] vibrate in the second direction to substantially the same degree from each other (Wauke discloses the vibration unit vibrating at a second natural frequency in the z-direction; ¶ 0037), 
a third resonant frequency at which the first vibrating body vibrates in the first direction larger than the second vibrating body (Wauke discloses the vibration unit vibrating at third/fourth intermediate frequencies; ¶ 0064), and 
a fourth resonant frequency at which the first vibrating body vibrates in the second direction larger than the second vibrating body (Wauke discloses the vibration unit vibrating at third/fourth intermediate frequencies; ¶ 0064).
Further, it is noted that the limitations of claim 11 do not appear to require any additional physical structure, only reciting the various frequencies at which the vibrating bodies vibrate.  Since both Wauke (¶ 0037) and Wang (¶ 0026-0029) disclose means of optimizing the vibration frequencies, both would be capable of vibrating at the first through fourth frequencies as claimed.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wauke and Wang as applied to claim 1 above, and further in view of Kraus (US 2006/0175909 A1), hereinafter referred to as “Kraus”.
Regarding claim 9, Wauke, in view of Wang, discloses the vibration generating device according to claim 1, as stated above, wherein Wauke further discloses that the elastic support portion [40] supports the vibrating bodies along the first direction [x] and the second direction [z] so as to be vibrated (fig. 2-4; ¶ 0037).
  The combination of the Wauke and Wang does not disclose the vibration generating device further comprising a third vibrating body received in the housing so as to be arranged in the first direction together with the first and second vibrating bodies, wherein the elastic support portion supports the first vibrating body, the second vibrating body, and the third vibrating body along the first direction and the second direction so as to be vibrated.
Kraus discloses a vibration generating device comprising a first vibrating body [14,16], a second vibrating body [1,10,12], and a third vibrating body [2,11,13] received in a housing so as to be arranged in the first direction [left-right] together with the first and second vibrating bodies (fig. 3; ¶ 0037-0038), 

    PNG
    media_image5.png
    215
    676
    media_image5.png
    Greyscale

wherein the elastic support portion [9,18-21] supports the first vibrating body [14,16], the second vibrating body [1,10,12], and the third vibrating body [2,11,13] (fig. 3; ¶ 0037-0038).
The difference between the combination of Wauke and Wang, and the claimed invention, amounts to the presence of the third vibrating body, a mere duplication of the first and second vibrating bodies and the elastic bodies.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the vibration generating device of Wauke having a third vibrating body in line with the first and second vibrating bodies as taught Kraus, in order to create vibrations at additional resonant frequencies (¶ 0029 of Wang), thereby meeting more diverse vibration requirements such as providing both vibrating and haptic feedback and improving the user experience.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Hirashima (US 2007/0085425 A1) discloses a vibration generator having first and second vibrating bodies operating at different resonance frequencies.
Frenk (US 4,001,658) discloses an oscillator for generating non-sinusoidal movements having first, second, and third vibrating bodies connected to one another, and to stationary components, by first through fourth springs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834